Putnam, J.:
On the former appeal (154 App. Div. 699) it was held that the unguarded bolts projecting from the side of the coupling did not contribute to the accident, as the plaintiff’s arm was caught in the belt and not in the coupling.
The complaint charged that the defendant was negligent in “ allowing said coupling and the bolts therein to be and remain in close and dangerous proximity to said belt, and in allowing said belt, pulley and wheel, or wheel and shaft,- and shaft coupling and bolts to be and remain dangerous, unsafe and defective in construction and condition.”
At this trial plaintiff testified that as he was trying to put *35the belt back, and before the belt had caught onto the revolving pulley, it slipped off, and “in that moment as the belt slipped ” it threw it out, and from slipping caught the plain- • tiff’s sleeve. On cross-examination, the plaintiff again stated that “in the same moment ” that the belt fell off, “it got hit by the sleeve.”
The fact that it drew in the plaintiff’s arm and the loose belting then wrapped itself into the space between the coupling and the pulley was a sequel to the accident, rather than its cause. After his sleeve had been caught, the subsequent winding and jamming the belt into the space by the coupling would tend to stop the belt, and not to enhance the injury.
Hence on this trial the court was not required to submit to the jury as a distinct ground of fault the question of the nearness of the coupling to the pulley.
The judgment and order should, therefore, be affirmed, with costs.
Jerks, P. J., and Oarr, J., concurred; Thomas, J., read for reversal, with whom Rich, J., concurred.